Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application and Claims
Claims 1-20 are pending.
This office action is being issued in response to the Applicant's filing on 9/05/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim(s) recite(s) a method and/or a system configured to perform a method comprising: A method to perform a risk-based assessment of a user, the method comprising: receiving a request from a user to perform an action on an item on an e- commerce site; retrieving a first risk assessment factor associated with the user; retrieving a second risk assessment factor associated with the action on the item; automatically determining the action is not permitted based on a risk assessment model, the risk assessment model comprising a plurality of factors including at least the first risk assessment factor and the second risk assessment factor; receiving risk mitigation data from the user, and in response to receiving the risk mitigation data from the user, automatically modifying the plurality of factors used in the risk assessment model.
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to mitigate risk, which is a fundamental economic practice and thus grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a processor, a machine-readable storage medium.  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Dependent Claim(s) 2-7, 9-14 and 16-20 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 8 and 15. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.

	Regarding Claims 1-8, Examiner notes that the method of Claims 1-8 would also have been rejected under the earlier §101 standards based upon In re Bilski, which have been superseded by the current §101 standards based upon the Alice-Mayo test. Specifically, Claims 1-8 contain an insufficient recitation of a machine or transformation as the involvement of the machine. Examiner notes that a request to perform an action on an e-commerce site (i.e. website) does not mean that the request or processing of the request is performed by the e-commerce site (i.e. computer hardware maintaining the website). As recited, the machine is merely nominally, insignificantly or tangentially related to the performance of the steps. Examiner is only noting this as §101 under the Alice-Mayo test is considered a substantially higher bar than under In re Bilski.
	
	Claims 15-20 are also rejected under 35 U.S.C. §101 because, in order to comply with §101, a computer program product claim must recite that the computer program product comprises a non-transitory computer readable medium having program instructions (or code) embodied thereon and said instructions are configured to control a computer to perform specific functional steps. The claim must then recite the specific functional steps performed by execution of the instructions contained on the computer-readable medium by the computer, rather than reciting the code or software itself (i.e. software per se is not patentable).  A computer program product, when properly claimed, describes the method steps performed when executed by a computer system, not the code or software itself.
	This is a semantic problem. The preamble for a computer program product has to state that (1) the product is stored on a non-transitory computer-readable medium (which is not present), (2) the product can be executed on a computer (which is present) and (3) when executed the product causes the computer to perform a method (which is present) where the further claim limitations are written as method steps. It is the actual the method being performed by the computer which is patentable, rather than the software itself.
	Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 9, 11, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the method Claim 1, wherein the first risk mitigation factor includes a user attribute.
Claim 1 does not recite a first risk mitigation factor. Claim 1 does recite (1) a first risk assessment factor and (2) risk mitigation data. Which claim element in Claim 1 is Claim 2 referring to?
Claims 9 and 16 have similar issues.
Claim 4 recites the method Claim 1, wherein the second risk mitigation factor includes a user attribute.
Claim 1 does not recite a second t risk mitigation factor. Claim 1 does recite (1) a second risk assessment factor and (2) risk mitigation data. Which claim element in Claim 1 is Claim 4 referring to?
Claims 11 and 18 have similar issues.
Appropriate correction is requested.

Double Patenting
	Examiner asserts that a Terminal Disclaimer is warranted due to the instant application 16/561,866 and US Patent 10,489,853 (formerly application 15/818,126) sharing the same inventive entity and claim language which would otherwise result in a double patenting rejection.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11 and 15-18 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Balson (PG Pub. 2003/0033240).
	Regarding Claim 1, Balson discloses a method to perform a risk-based assessment of a user, the method comprising:
receiving a request (order) from a user to perform an action (purchase) on an item on an e- commerce site. (see fig. 2, item 100);
retrieving a first risk assessment factor (available collateral) associated with the user. (see para. 37);
retrieving a second risk assessment factor (position risk) associated with the action (purchase) on the item. (see para. 37);
automatically determining the action is not permitted (block order) based on a risk assessment model (collateral < position risk), the risk assessment model (collateral < position risk), comprising a plurality of factors including at least the first risk assessment factor (available collateral) and the second risk assessment factor (position risk). (see fig. 2; para. 37);
receiving risk mitigation data from the user (change in available collateral/margin or position risk). (see para. 58 and 63), and
in response to receiving the risk mitigation data (change in available collateral/margin or position risk) from the user, automatically modifying the plurality of factors (available margin) used in the risk assessment model (collateral > position risk). (see fig. 2; para. 58 and 63)
	Regarding Claims 2-4, Balson discloses a method wherein: 
the first risk mitigation factor includes a user attribute (available collateral of user). (see para. 37);
the user is a seller on a multi-seller electronic marketplace. (see para. 63); and 
the second risk mitigation factor (position risk) includes a category for the item (categories of risk for the item). (see para. 62).
Regarding Claims 8-11 and 15-18, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Claims 5, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balson, as applied to Claims 1, 8 and 15 above, and further in view of Wang (US PG Pub. 2001/0049657).
	Regarding Claim 5, Balson does not explicitly teach a method comprising suspending an account of the user, although Balson does teach a method comprising suspending (blocking) a transaction of a user. (see fig. 2; para. 37).
	Regardless, Wang discloses a method comprising suspending an account of a user (e-Tailer). (see para. 41).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Balson by incorporating the account of a user, as disclosed by Wang, when the account balance (i.e. available collateral) becomes too low, an additional safeguard preventing the user from performing prohibited actions.
Regarding Claims 12 and 19, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

	Claims 6, 13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balson, as applied to Claims 1, 8 and 15 above, and further in view of Talreja (US Patent 8,280,782).
	Regarding Claim 6, Balson does not teach a method wherein the risk factor associated with the user is related to a number of returns.
	Talreja discloses a method wherein the risk factor associated with the user (seller) is related to the number of returns. (see col. 7, line 64 – col. 8, line 7). 
	It would have been obvious to one of ordinary skill in the art at the time invention was made to have modified Balson to incorporate any risk assessment factors that the inventor deemed appropriate such as the seller’s rating which is related to the number of returns, as disclosed by Talreja, thereby incorporating additional risk assessment factors into the risk assessment calculation.
Regarding Claims 13 and 20, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

	Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balson, as applied to Claims 1 and 8 above, and further in view of Ghani (US PG Pub. 2010/0256999).
	Regarding Claim 7, Balson does not teach a method wherein the risk assessment model is a machine learning model.
	Ghani discloses a method wherein the risk assessment model is a machine learning model (machine learning algorithm). (see para. 67). 
	It would have been obvious to one of ordinary skill in the art at the time invention was made to have modified Balson to incorporate a machine learning model, as disclosed by Ghani, thereby utilizing a standard and conventional computerized methodology to make assessments and predictions.  
Regarding Claim 14, such claim recites substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        June 14, 2022